In a proceeding pursuant to article 78 of the Civil 'Practice Act, to review and annul a determination of the respondent, District Superintendent of Schools, annexing certain territory to a school district, and to enjoin the levy of tax assessments and the collection of taxes based on such determination, the petitioners appeal from an order of the Supreme Court, Suffolk County, dated November 19, 1959, which dismissed their petition and directed respondents to proceed with the tax assessments. This controversy involves the order of respondent, District Superintendent of Schools, Third Supervisory District, Suffolk County. The order, pursuant to subdivision 1 of section 2215 of the Education Law, amended the school district boundaries to include the off-shore islands and wetlands in the Great South Bay east of the Nassau County line and west of the Islip *1032Town line in the County of Suffolk. Theretofore such lands had not been included in a school district. Order affirmed, with $10 costs and disbursements. The law contemplates that all real property within the State shall he in some school district. The subject property appears not to have been included in any school district. Only one school district is involved and the Board of Education of that district has consented to this change. Although a large area is involved, the order of the District Superintendent is in effect a boundary determination under subdivision 1 of section 2215 of the Education Law, and not an alteration of districts pursuant to section 1505' et seq. of the Education Law. Beldock, Acting P. J., Ughetta, Kleinfeld, Christ and Brennan, JJ., concur.